Russell, O. J.
Motion is made by the defendant in error to transfer this case to the Court of Appeals. This motion presents to the court the question as to whether the case in its present condition is within the jurisdiction of the Supreme Court; or, to put the question in another form, whether the various amendments to the petition, eliminating all the equitable relief which was originally sought, have not so transformed the nature of the case as that the Court of Appeals has sole jurisdiction. The petition as originally drawn prayed extraordinary equitable relief in several matters. Under the ruling when this case was here before, there is now no further equitable relief sought and no equitable jurisdiction; and this court is therefore without jurisdiction to review the judgment rendered in the lower court. Cochran v. Stephens, 147 Ga. 401 (94 S. E. 303). Headnote 2 of the former report of the case is as follows: “The suit may properly proceed against the two defendants first referred to, for damages from breach of contract. The names of the other three parties defendant, the irrevelant matter pointed out by the special demurrer, and the allegations and prayers relating exclusively to injunction and equitable relief should be stricken.” All equitable intervention and relief having been eliminated before the second trial, this court is without jurisdiction, and the Court of Appeals has exclusive jurisdiction to review any errors which may be complained of. This case is withing the ruling in Brandt v. Buckley, 151 Ga. 582 (107 S. E. 773) ; and besides, our action must be controlled by the first portion of the ruling of this court in its former adjudication of the case at bar. This case is therefore ordered

Transferred to the Court of Appeals.


All the Justices concur, except Atkinson, J., disqualified.